DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/29/2021 that has been entered, wherein claims 1-3,5,8-9,11-13 and 21-22 are pending, claims 4, 6-7,10 and 14-20 are canceled and claims 21-22 are withdrawn.

Election/Restrictions
Newly submitted claim 21-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I claims 1-3, 5, 8-9, 11-13 and Inventions II claims 21-22 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the image sensor of claim 1 can be used in method to check the alignment of two wafers in addition to a method of summing charges in the imager senor of claim 21.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 21-22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Rech on 5/6/2021.
The application has been amended as follows: 
Claim 1, line 18, after “second cross-wafer capacitor” insert ---wherein:
the first cross-wafer capacitor and the second cross-wafer capacitor share the first single conductive segment---
Claim 8, line 14, after “plate” insert ---wherein: 
the first cross-wafer capacitor and the second cross-wafer capacitor share the second single conductive plate”---

Cancel claim 21 and 22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 2, 3 and 5 depend directly on claim 1 and being further limiting are also allowed.

Regarding independent claim 8, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the first cross-wafer capacitor and the second cross-wafer capacitor share the second single conductive plate”.

Claims 9 and 11-13 depend directly on claim 8 and being further limiting are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892